Citation Nr: 0717638	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-33 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
disability including degenerative disc disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1990 to March 1997.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's low back disability has been manifested by no 
more than moderate limitation of motion; severe limitation of 
motion, severe lumbosacral strain, incapacitating episodes, 
separately ratable neurological impairment and forward 
flexion of the thoracolumbar spine to 30 degrees or less are 
not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's service connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (Codes) 5292, 5293 5295 (effective 
prior to September 26, 2003), Code 5243 (effective from Sept. 
26, 2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A June 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  While this letter did not advise the 
veteran verbatim to submit everything he had pertinent to his 
claim, it explained the type of evidence necessary to 
substantiate the claim and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything pertinent.  The July 2003 rating decision, a June 
2004 statement of the case (SOC) and subsequent supplemental 
SOCs provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  The March 2006 SSOC also provided notice regarding 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).  Any defect (in 
timing or instrument) of such notice is harmless, as this 
decision does not address any effective date issues.
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran was provided VA 
medical examinations.  He has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background 

In his May 2003 claim for increase the veteran indicated that 
he was having increased difficulty standing and getting out 
of bed and had constant sharp back pain. 

On June 2003 VA spine examination the diagnosis was L4-5 
degenerative disc disease.  The veteran reported chronic dull 
to sharp pain in the lumbosacral area with intermittent 
radiation to both lower extremities.  The veteran took Motrin 
on a PRN basis for pain and received some relief.  There were 
no periods of flare up although the veteran's pain did 
increase during periods of physical activity.  He walked 
independently without assistive devices and indicated that he 
could walk a couple of blocks.  The veteran reported that he 
was limited in driving and in getting in and out of the car 
because of bilateral knee and back pain.  He was unable to 
participate in any sports or exercise programs.  Sneezing 
increased his low back pain and climbing stairs aggravated 
the bilateral knee pain and the low back pain.  Physical 
examination showed that the spine was symmetrical.  Range of 
motion testing showed flexion to 45 degrees with pain, 
extension to 10 degrees with pain throughout and lateral 
flexion to 25 degrees both left and right.  There were no 
additional limitations on repetitive use.  There was no 
paralumbar muscle spasm and the veteran's pain was in the 
lumbosacral area.  He also had radiation of pain on the 
lateral aspect of the left leg.  Neurological examination 
showed that sensory and motor functioning was intact with 
equal reflexes and a negative Lasegue's sign.  Incapacitating 
episodes were not reported by the veteran or noted by the 
examiner.  
VA progress notes from August 2003 to March 2004 show ongoing 
treatment and evaluation for low back disability.  An August 
2003 physical therapy assessment noted good strength and 
range of motion in both extremities, good lumbar spine range 
of motion, good balance and complete functional independence.  
Straight leg raising and dural stretch were negative and 
sensation and reflexes were intact.  The veteran did have 
very tight hamstrings.  It was noted that he was unable to 
tolerate prolonged sitting or standing due to low back pain.  
The veteran subsequently received treatment including moist 
heat and traction.  A March 2004 follow-up note shows the 
veteran reported that back pain made it hard for him to stand 
and radiated into his left leg.  Physical examination showed 
that the low back was tender to palpation bilaterally.  The 
veteran had poor flexion.  Straight leg raise was negative on 
the right with leg pain on the left at 30 degrees.  Reflexes 
were 2+ bilaterally.  The diagnostic assessment was low back 
pain.  

A September 2003 MRI of the lumbar spine produced a 
diagnostic impression of central disc protrusions at L3-L4 
and L4-L5 indenting the thecal sac.  This was seen to cause 
mild central canal stenosis; however no definite evidence of 
any disc herniation or neuroforaminal encroachment was seen.  
There was also a mild central disc protrusion at L5-S1.  

A September 2003 letter from the city of Austin's Aviation 
department advises that the veteran was put on limited duty 
status after clearance from his treating physician.  An 
essential functions checklist filled out by his physician 
noted that he was able to do continuous walking on hard 
surface road/sidewalks/flooring; frequent standing on one 
place; occasional reaching/extending arms in front and/or 
sideways; occasional grasping with fingers and holding on to 
items; and occasional lifting up to 20 lbs.  He was not able 
to do occasional bending forward to pick up items; frequent 
squatting and twisting of the upper body; occasional lifting 
up to 40 lbs and occasional kneeling. 

On November 2003 private orthopedic surgery examination the 
veteran reported moderate pain radiating somewhat into both 
legs.  He had no true radicular symptoms.  Physical 
examination showed straight spine, level pelvis, intact toe 
and heel walking, pain with forward flexion and normal 
neurological function.  The surgeon noted that the veteran 
did not have anything that could be surgically corrected but 
if his pain became much more severe an epidural steroid 
injection could be tried.   

On March 2004 neurosurgery consultation the diagnosis was 
degenerative lumbar disc disease at several levels.  The 
veteran reported that about 2 or 3 days every 3 to 4 months 
he was unable to work due to back problems.  He had pain in 
his buttocks, hips and sometimes pain in both legs, left 
greater than right.  He also had some paresthesias at times, 
in the left leg greater than the right.  There was no 
weakness.  Motor examination showed normal tone and strength 
throughout.  Straight leg raising was negative bilaterally.  
Sensory examination showed good pinprick, position and 
vibration throughout.  Reflexes were 1 to 2+ throughout with 
no clonus at the ankles.  The veteran was able to do heel, 
toe and tandem walking but did have a mildly antalgic gait 
secondary to back pain.  The neurosurgeon did not think that 
the veteran was a candidate for surgery.  
  
On April 2004 VA examination the diagnosis was lumbar strain 
with degenerative lumbar disc disease at L3-L4, L4-L5 and L5-
S1 with MRI showing central disc protrusions, mild central 
canal stenosis but no disk herniation or neuroforaminal 
encroachment.  The veteran reported that pain had increased 
since 2003 and was now constant.  He noted pain in the lower 
back which radiated down to the bilateral hips and legs at 
times.  The pain was increased with prolonged walking, 
sitting, bending and squatting.  He had no associated 
neurological symptoms, but noted stiffness when he awoke in 
the morning and after sitting.  Flare-ups had increased to 
about every week lasting about 3 to 4 days where he could not 
do any activities including work.  For the past year he had 
had flare-ups 2 to 3 times a month where he had had a flare-
up requiring staying home from work and bedrest.  Sometimes 
he could walk an unlimited amount, but other times he could 
walk for only 5 minutes.  

The veteran  worked as a security officer and had shifts of 
two hours walking and two hours sitting.  On a daily basis he 
could not do any sports and had difficulty putting socks and 
shoes on or anything requiring bending over.  He had 
difficulty caring for his two children.  He had no trouble 
driving his automatic car, but could not drive his pick-up 
truck with a standard shift.  He had trouble falling asleep 
due to back and knee pain.  Physical examination showed 
somewhat stiff posture and gait with difficulty raising from 
a chair or getting up from the exam table.  He could walk on 
his toes and heels and could squat and raise, but only with 
pain and he needed to support himself to stand by holding the 
table.  There was some pain at the midline with palpation of 
the lumbosacral spine.  Range of motion testing showed 0 to 
75 degrees flexion with increasing pain starting at 25 
degrees; 0 to 15 degrees extension with increasing pain 
starting at 7 degrees; left lateral flexion to 30 degrees 
with pain at 25 degrees; right lateral flexion to 23 degrees 
with pain at 18 degrees and left and right lateral rotation 
to 30 degrees without pain.  Repetitive forward flexion (4 
repetitions) produced a reduction of flexion to 45 degrees 
with pain.  There was no weakness or fatigue noted.  There 
was tenderness on palpation of the lumbosacral spine.  
Neurological examination showed that sensory function, motor 
function and reflexes were intact and La Segue's sign was 
negative.  There was low back pain on leg raising, but no 
radiation.  

VA pain management progress notes from April to June 2004 
show treatment for low back pain.  A June 2004 note reports 
diagnostic assessments of lumbago with radiculopathy down 
both lower extremities, myofascial pain over the lumbar 
paraspinal musculature, sacroiliac joint arthralgia, 
bilateral and facet joint arthralgia, L5-S1 bilateral.  The 
veteran reported that his pain was well-controlled on his 
current medication regimen that included Gabapentin.  

In an undated letter the veteran indicated that his 
limitations had decreased his ability to interact with his 
children on a physical basis.  This made him more irritable 
and frustrated around them, which in turn depressed him.  He 
also had great difficulty at work, indicating that there was 
not a day that he had gone to work without pain.  There were 
times his pain was so severe that he could not find a 
position that would ease his discomfort.  

On January 2006 VA examination the diagnosis was degenerative 
disc disease with L4-L5 disc narrowing.  The veteran reported 
that he was taking gabapentin, carisoprodol and sulindac as 
needed and that these medications brought his pain level down 
to a tolerable limit without side effects.  Any lifting 
caused flare-up, which made bed rest necessary 3 times in the 
prior year for about 3 days on each occasion.  He was not 
ambulating with a cane, but was in the process of obtaining a 
lumbosacral brace.  Ambulation was limited to less than one 
mile.  He did not have unsteadiness or falls.  Physical 
examination showed that the spine was symmetrical and posture 
was stiff.  Gait was guarded with mild straightening of the 
lumbar curvature.  Range of motion studies showed 60 degrees 
flexion with pain, 10 degrees extension and 20 degrees 
lateral flexion and rotation.  There was additional 
limitation with pain on repetitive forward flexion with 
diminished range of 5 degrees.  There was tenderness in the 
left paralumbar region, but no muscle spasm.  Neurological 
examination did not show any abnormalities.  The examiner 
commented that the veteran had subjective radiation of pain 
with paresthesias in the left lower extremity.  However, 
objectively, the sensory deficit was not found and reflexes 
were equal.  

In an undated letter the veteran argued that his ranges of 
spine motion should be determined from point pain starts.  He 
had clearly stated to the VA examiner that his pain was 
always there.  Then even when he bent forward to the point 
that his pain was bad enough to make him flinch, with sharp 
spasms in his back, the examiner asked him to bend even 
further.   He did not feel that it was fair that his range of 
motion past the point of pain was considered in determining 
his rating.  He also indicated that he had narrowing, 
degeneration or herniation of several of his lumbosacral 
discs that produced pain and severe limitation of motion on a 
daily basis.  

In an April 2006 statement the veteran indicated that the 
January 2006 VA examiner did not use a goniometer and barely 
looked at him some of the time when measuring his range of 
motion.  She also engaged in dictation of the details of 
other veterans' claims, including personal information while 
the veteran was in her office.  The veteran also indicated 
that his back disability was causing him to have to continue 
on light duty at work, which jeopardized his employment.  

On September 2006 VA examination the diagnosis was 
lumbosacral degenerative disc disease.  The veteran was 
continuing to take pain medication, which gave him moderate 
relief with back pain without significant side effects.  He 
had had no acute flare-ups of his back pain that were 
incapacitating resulting in strictly enforced bedrest and 
emergency room management in the past 12 months.  The 
examiner noted that the veteran was still working as a 
security guard at the Austin airport and had taken sick leave 
on 4 occasions in the past 12 months losing 1 or 2 days of 
work.  He was otherwise able to operate a motor vehicle, 
dress and undress without assistance and to attend to the 
needs of nature.  Physical examination showed normal 
curvature of the spine and normal symmetry in appearance.  
Ranges of motion were 85 degrees flexion, 30 degrees 
extension, 30 degrees lateral flexion, bilaterally, and 30 
degrees lateral rotation.  There was pain on extremes of 
forward flexion.  No additional limitations were noted with 
repetitive movement related to pain, incoordination, weakness 
or lack of endurance.  The veteran did have objective 
evidence of painful motion but it was without spasm or 
weakness.  He had tenderness to light touch on the 
paravertebral muscles on the left, consistent with a positive 
Waddell sign.  Neurological examination showed intact sensory 
functioning, motor functioning and reflexes and a negative 
Lasegue's sign.  The examiner noted that the veteran had a 
positive Waddell sign without reaction to light touch with 
percussion over the muscles of the back causing a complaint 
of severe back pain.  He also had pain on simulated motion 
and pain with axial loading, along with superficial 
tenderness.    

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability has been 
diagnosed as degenerative disc disease.  The criteria for 
rating disabilities of the spine were revised, effective 
September 23, 2002 (specifically for disc disease) and 
September 26, 2003, respectively.  From their effective 
dates, the veteran is entitled to ratings under the revised 
criteria.  Given that the veteran filed his claim for 
increase in May 2003, the Board will apply both the criteria 
effective September 23, 2002 and those that came into effect 
on September 26, 2003.  As the low back disability is already 
rated 20 percent, the focus is on criteria for a rating in 
excess of 20 percent.

Criteria in effect prior to September 26, 2003

The RO has assigned a 20 percent rating for intervertebral 
disc syndrome under Code 5295.  Under Code 5295, a 20 percent 
rating is warranted for lumbosacral strain when there is 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71, Code 5295 (prior to September 26, 2003)

Alternate rating criteria for rating back disability include 
Code 5292 for limitation of motion of the lumbar spine and 
Code 5293 for intervertebral disc syndrome (disc disease).  
Under Code 5292 a 20 percent rating is warranted for moderate 
limitation of lumbar motion and a 40 percent rating is 
warranted for severe limitation of lumbar motion.  Code 5293 
was revised effective September 23, 2002.  Code 5293 provided 
that intervertebral disc syndrome should be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Note 1 following Code 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician and 
defines "chronic orthopedic and neurologic manifestations" as 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2) provides:  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Evaluate neurologic disabilities separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.

Under Code 5293 a 20 percent rating is warranted for 
incapacitating episodes if such episodes had a total duration 
of at least one week but less than two weeks during the past 
12 months and a 40 percent rating is warranted for 
incapacitating episodes if such episodes had a total duration 
of at least four weeks but less than six weeks, during the 
past 12 months.  A 60 percent (maximum) rating is warranted 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Code 5293 (effective from September 23, 2002).     
The Board finds that under the criteria in effect prior to 
September 26, 2003 a rating in excess of 20 percent is not 
warranted for the veteran's service connected low back 
disability under any applicable criteria.  Regarding Code 
5295, the evidence of record does not show objective findings 
indicative of more than moderate lumbosacral strain.  There 
is no evidence of listing of the spine to the opposite side, 
positive Goldthwaite's sign or abnormal mobility on forced 
motion. The veteran has had some level of limitation on 
forward bending, some loss of lateral motion and some 
narrowing or irregularity of joint space.  However given that 
abnormal mobility on forced motion is not shown, all the 
other aforementioned symptoms would have to be shown to 
warrant a 40 percent rating under Code 5295.   

Regarding Code 5292, none of the evidence of record 
establishes limitation of motion that is more than moderate.  
Notably, since present level of disability is of primary 
concern (see Francisco, supra), the Board attaches the most 
weight to the findings of the most current VA examination 
from September 2006.  This examination showed 85 degrees 
flexion (with pain at extreme), 30 degrees extension, 30 
degrees lateral flexion, bilaterally and 30 degrees lateral 
rotation, bilaterally.  Such findings clearly don't amount to 
severe limitation of motion and at most could be considered 
as a slight limitation.  [A Note to the General Rating 
Formula for Diseases and Injuries of the Spine provides that, 
for VA compensation purposes, normal flexion of the lumbar 
spine is 90 degrees, normal extension is 30 degrees, normal 
left and right lateral flexion is 30 degrees and normal left 
and right lateral rotation is 30 degrees.]  38 C.F.R. 
§ 4.71a.  Earlier findings of record do show more significant 
limitations but overall do not reflect more than moderate 
limitation.  Notably, flexion has never been limited to less 
than 45 degrees (50 % of normal), left and right lateral 
flexion has never been limited to less than 20 degrees (66% 
of normal), and rotation has never been limited to less than 
20 degrees (66% of normal).  Extension was found to be 
limited to 10 degrees (only 33% of normal) on two occasions, 
which could be considered more than moderate; but given that 
it was normal on the most recent VA examination and given no 
other motion was shown to be severe, the preponderance of the 
evidence is against finding that the veteran's overall 
limitation of motion is more than moderate.

Regarding Code 5293, it is not shown that the veteran has had 
incapacitating episodes due to his low back disability having 
a total duration of at least four weeks in any 12 month 
period.  The September 2006 VA examination specifically noted 
that the veteran had not had any incapacitating episodes in 
the previous 12 months.  At previous examinations the veteran 
did report episodes when he would have to stay in bed for 
various amounts of time due to low back disability.  However, 
it is neither alleged, nor shown, that bed rest was actually 
prescribed by a physician.  Consequently, there is no basis 
for concluding that these reported periods of inactivity met 
the definition of "incapacitating episodes."  See Note 1 
following Code 5293, supra.  

There is also no basis for awarding the veteran a combined 
rating for orthopedic and neurological manifestations of his 
low back disability as the record does not establish that the 
veteran has any separately ratable neurological impairment 
associated with his low back disability.  Notably, the March 
2004 neurosurgery consultation produced essentially normal 
neurological findings.  Motor examination showed normal tone 
and strength throughout; sensory examination showed good 
pinprick, position and vibration throughout; and reflexes 
were 1 to 2+ throughout with no clonus at the ankles.  The 
other examinations of record, including the most recent 
September 2006 examination, produced similar findings.  While 
the veteran has reported that he has pain radiating into his 
legs, none of the VA examinations noted objective symptoms of 
radiculopathy or gave the veteran an objective diagnosis of 
radiculopathy.  While the June 2004 pain management 
assessment did note radiculopathy, this notation appears to 
be based solely on the veteran's self report of pain in the 
lower extremities.  Also, it conflicts with the 
contemporaneous March 2004 neurosurgery examination, which 
must be given more weight given the neurosurgeons specified 
expertise in diagnosing neurological impairment.  In short,    
without any objective evidence of radiculopathy or other 
neurological impairment associated with the veteran's low 
back pain, there is no basis for awarding a separate rating 
for such impairment.  While the veteran may believe that he 
has a separately ratable neurological impairment, his 
allegations are not competent evidence of a medical 
diagnosis.  "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).
Criteria in effect from September 26, 2003

Revisions in the criteria for rating disabilities of the 
spine effective September 26, 2003 essentially provide that 
disc disease (Code 5243) is rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
based on Incapacitating Episodes.  

Under the General Rating Formula, a 40 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
30 degrees or less or there is favorable ankylosis of the 
entire thoracolumbar spine, a 50 percent rating is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, (effective September 26, 2003). 

Under Code 5243, as it pertains to incapacitating episodes, 
the criteria are essentially identical to those in Code 5293 
(in effect from September 23, 2002 to September 26, 2003), 
albeit renumbered.   

Given that there is no evidence of record that forward 
flexion of the thoracolumbar spine was 30 degrees or less 
(the lowest finding of record has been 45 degrees in June 
2003) and ankylosis has not been shown, a rating in excess of 
20 percent (i.e. 40 percent) under the General Rating Formula 
is not warranted.  As was mentioned above, since there is no 
evidence of incapacitating episodes as defined, a rating in 
excess of 20 percent based on Incapacitating Episodes 
likewise is not warranted. 

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has functional loss beyond that already being 
compensated.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 
Vet. App. 202 (1995).  He argues that case law requires VA to 
measure his range of motion from when his pain begins, and 
alleges that as he is in constant pain, his ranges of motion 
would have to be considered severely limited.  This 
contention represents a misunderstanding of Deluca as the 
ruling simply requires VA to take into account the 
"functional loss" due to pain, or to other factors such as 
weakness, fatigability and incoordination.  See Id.  The 
examinations of record made one measure of such functional 
loss by having the veteran engage in repetitive motion, with 
the most recent VA examination finding no additional 
limitation of motion with repetitive movement related to 
pain, incoordination, weakness or lack of endurance.  Earlier 
examinations did show some reduction in flexion due to 
repetitive motion but it was never limited to less than 45 
degrees.  It is also noteworthy that the September 2003 
examiner's essential function checklist showed that the 
veteran was able to do continuous walking, frequent standing 
in one place, occasional reaching/extending arms in front 
and/or sideways, occasional grasping with fingers and holding 
on to items and occasional lifting up to 20 lbs but was 
limited in that he was not able to do occasional bending 
forward to pick up items; frequent squatting and twisting of 
the upper body; occasional lifting up to 40 lbs; and 
occasional kneeling.  Given the extent of functional ability 
the veteran retained and the limited loss of function found 
on range of motion testing, the Board finds that the 
veteran's functional loss is no more than moderate and is 
thus adequately compensated by his current 20 percent rating.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
low back disability.  While the veteran has clearly 
emphasized his daily problems with pain, it is equally clear 
that he has been able to continue working full time and has 
not been hospitalized for the low back disability.  
Consequently, factors warranting extraschedular consideration 
are not shown, and referral for such is not indicated.  See 
38 C.F.R. § 3.321. 

In summary, the evidence does not establish that a rating in 
excess of 20 percent for lumbar spine disability is warranted 
under any applicable criteria.  The preponderance of the 
evidence is against this claim and it must be denied.    






ORDER

A rating in excess of 20 percent for low back disability 
including degenerative disc disease is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


